DETAILED ACTION
The Action is responsive to Applicant’s Application filed January 31, 2020.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed January 31, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed April 26, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10-11, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaragoza et al. (US Pub. No. 2014/0249966).

Regarding claim 1, Zaragoza teaches a system comprising: 
‘one or more processors’ (¶0032)
‘and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors (¶0034) and perform: 
using a plugin system in a user interface to identify each ingredient in an ingredient list of a recipe published on a webpage shown on the user interface by: 
identifying query strings from content on the webpage associated with one or more ingredients of the recipe’ as service oriented architecture that promotes interoperability used to parse recipe ingredients (¶0066-69) from a recipe on a website (¶0039-42, 52)
‘identifying one or more respective recipe products and a respective quantity for each of the one or more respective recipe products for each of the one or more ingredients’ (¶0055)
‘locating a respective catalog product in an online catalog for each of the one or more respective recipe products based on the respective quantity for each of the one or more respective recipe products’ as conversion of recipe products into shopping item lists and to calculate amounts needed, unit conversion, etc (¶0056, 63)
‘automatically generating a list of catalog products based on the respective catalog products, as located’ as converting recipe products into an electronic shopping list (¶0063)
‘automatically generating a link comprising the list of catalog products’ as a link comprising of recipe ingredients for purchase (¶0077-78)
‘automatically redirecting the user interface, via the link and the plugin system, to an online retail website comprising the online catalog’ as a pop up window with ingredients from the recipe added to a cart for purchase (¶0078)
‘automatically adding the list of catalog products to an electronic shopping cart’ (¶0078)

Zaragoza teaches ‘wherein the computing instructions are further configured to run on the one or more processors and perform: training a machine learning model to identify each of the one or more ingredients from the query string, wherein input data for the machine learning model comprises respective extracted partial text phrases from query strings matching (i) respective ingredients of the one or more ingredients and (ii) respective quantities for the respective ingredients’ as training machine learning algorithms to enable reproduction of conversions (¶0074)

Regarding claim 7, Zaragoza teaches ‘wherein identifying the one or more respective recipe products and a respective quantity for each of the one or more respective recipe products for each of the one or more ingredients comprises: generating, using the machine learning model, as trained, output comprising predictive indications of (i) a respective recipe product of the one or more respective recipe products for each of the query strings, and (ii) a respective quantity of each respective recipe product.’ (¶0074)

Regarding claim 10, Zaragoza teaches ‘wherein the webpage comprises: a retail webpage; an affiliate webpage; or a third-party webpage.’ (¶0036-39)

Regarding claim 11, Zaragoza teaches a method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method 
identifying query strings from content on the webpage associated with one or more ingredients of the recipe’ as service oriented architecture that promotes interoperability used to parse recipe ingredients (¶0066-69) from a recipe on a website (¶0039-42, 52)
‘identifying one or more respective recipe products and a respective quantity for each of the one or more respective recipe products for each of the one or more ingredients’ (¶0055)
‘locating a respective catalog product in an online catalog for each of the one or more respective recipe products based on the respective quantity for each of the one or more respective recipe products’ as conversion of recipe products into shopping item lists and to calculate amounts needed, unit conversion, etc (¶0056, 63)
‘automatically generating a list of catalog products based on the respective catalog products, as located’ as converting recipe products into an electronic shopping list (¶0063)
‘automatically generating a link comprising the list of catalog products’ as a link comprising of recipe ingredients for purchase (¶0077-78)
‘automatically redirecting the user interface, via the link and the plugin system, to an online retail website comprising the online catalog’ as a pop up window with ingredients from the recipe added to a cart for purchase (¶0078)
‘automatically adding the list of catalog products to an electronic shopping cart’ (¶0078)

Regarding claim 16, Zaragoza teaches further comprising:
‘training, a machine learning model, to identify each of the one or more ingredients from the query string, wherein input data for the machine learning model comprises respective extracted partial text phrases from query strings matching (i) respective ingredients of the one or more ingredients and (ii) respective quantities for the respective ingredients’ as training machine learning algorithms to enable reproduction of conversions (¶0074)

Regarding claim 17, Zaragoza teaches ‘wherein identifying the one or more respective recipe products and a respective quantity for each of the one or more respective recipe products for each of the one or more ingredients comprises: generating, using the machine learning model, as trained, output comprising predictive indications of (i) a respective recipe product of the one or more respective recipe products for each of the query strings, and (ii) a respective quantity of each respective recipe product.’ (¶0074)

Regarding claim 20, Zaragoza teaches ‘wherein the webpage comprises: a retail webpage; an affiliate webpage; or a third-party webpage.’ (¶0036-39)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et al. (US Pub. No. 2014/0249966) in further view of Vehovsky et al. (US Pub. No. 2017/0303010).

Regarding claim 2, Zaragoza teaches wherein: 
‘the webpage displays a video’ (¶0055)
Zaragoza fails to explicitly teach: 
‘the content on the webpage comprises subtitles from a closed caption feature on the video’
Vehovsky teaches: 
‘the content on the webpage comprises subtitles from a closed caption feature on the video’ (¶0032)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Vehovsky’s would have allowed Zaragoza’s to incorporate video into relevant searching (¶0003)

Regarding claim 3, Zaragoza  and Vehovsky teach wherein: 
‘the webpage displays a video’ (Zaragoza ¶0055)
‘the content on the webpage comprises a transcript of the video’ (Vehovsky ¶0032)

Vehovsky teaches ‘wherein the transcript comprises an extensible markup language (XML) document.’ (¶0032)

Regarding claim 12, Zaragoza teaches wherein: 
‘the webpage displays a video’ (¶0055)
Zaragoza fails to explicitly teach: 
‘the content on the webpage comprises subtitles from a closed caption feature on the video’
Vehovsky teaches: 
‘the content on the webpage comprises subtitles from a closed caption feature on the video’ (¶0032)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Vehovsky’s would have allowed Zaragoza’s to incorporate video into relevant searching (¶0003)
 
Regarding claim 13, Zaragoza  and Vehovsky teach wherein: 
‘the webpage displays a video’ (Zaragoza ¶0055)
‘the content on the webpage comprises a transcript of the video’ (Vehovsky ¶0032)

Regarding claim 14, Vehovsky teaches ‘wherein the transcript comprises an extensible markup language (XML) document.’ (¶0032)

Claim 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et al. (US Pub. No. 2014/0249966) Vehovsky et al. (US Pub. No. 2017/0303010) in further view of Hu et al. (US Pub. No. 2013/0173610).

Regarding claim 5, Zaragoza and Vehovsky teaches wherein: 
‘identifying the query strings from content on the webpage associated with one or more ingredients of the recipe comprises: 
parsing one or more text phrases from the XML document’ as parsing a website for text, wherein the content is in an xml file (Zaragoza ¶0069; Vehovsky ¶0058)
Zaragoza and Vehovsky fail to explicitly teach:
‘locating the respective catalog product in the online catalog for each of the one or more respective recipe products comprises: 
using an n-gram learning model to match keywords parsed from the one or more text phrases from the XML document to the respective catalog products in the online catalog’ 
Hu teaches:
‘locating the respective catalog product in the online catalog for each of the one or more respective recipe products comprises: 
using an n-gram learning model to match keywords parsed from the one or more text phrases from the XML document to the respective catalog products in the online catalog’ (¶0022-28)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hu’s would have allowed Zaragoza’s to improve searching and relevance (¶0002)

Regarding claim 15, Zaragoza and Vehovsky teaches wherein: 
‘identifying the query strings from content on the webpage associated with one or more ingredients of the recipe comprises: 
parsing one or more text phrases from the XML document’ as parsing a website for text, wherein the content is in an xml file (Zaragoza ¶0069; Vehovsky ¶0058)
Zaragoza and Vehovsky fail to explicitly teach:
‘locating the respective catalog product in the online catalog for each of the one or more respective recipe products comprises: 
using an n-gram learning model to match keywords parsed from the one or more text phrases from the XML document to the respective catalog products in the online catalog’ 
Hu teaches:
‘locating the respective catalog product in the online catalog for each of the one or more respective recipe products comprises: 
using an n-gram learning model to match keywords parsed from the one or more text phrases from the XML document to the respective catalog products in the online catalog’ (¶0022-28)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hu’s would have allowed Zaragoza’s to improve searching and relevance (¶0002)

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et al. (US Pub. No. 2014/0249966) in further view of Hwang et al. (US Pub. No. 2020/0242303)

Regarding claim 8, Zaragoza fails to explicitly teach ‘wherein the machine learning model comprises a core Named Entity Recognition (NER) machine learning model’
Hwang teaches ‘wherein the machine learning model comprises a core Named Entity Recognition (NER) machine learning model’ (¶0090)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hwang’s would have allowed Zaragoza’s to improve searching and recommendations to a user (¶0010)

Zaragoza fails to explicitly teach ‘wherein the machine learning model comprises a core Named Entity Recognition (NER) machine learning model’
Hwang teaches ‘wherein the machine learning model comprises a core Named Entity Recognition (NER) machine learning model’ (¶0090)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hwang’s would have allowed Zaragoza’s to improve searching and recommendations to a user (¶0010)


Claim 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et al. (US Pub. No. 2014/0249966) in further view of Hu et al. (US Pub. No. 2013/0173610).

Regarding claim 9, Zaragoza fails to explicitly teach ‘wherein the computing instructions are further configured to run on the one or more processors and perform: when the respective catalog product is not identified in the online catalog, refining an identification of the one or more respective recipe products by using an n-gram learning model by: creating one or more n-grams from the query string; and searching the online catalog using each respective n-gram as a search query to identify a respective catalog product in the online catalog’
Hu teaches ‘wherein the computing instructions are further configured to run on the one or more processors and perform: when the respective catalog product is not identified in the online catalog, refining an identification of the one or more respective recipe products by using an n-gram learning model by: creating one or more n-grams from the query string; and searching the online catalog using each respective n-gram as a search query to identify a respective catalog product in the online catalog’ (¶0022-28)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hu’s would have allowed Zaragoza’s to improve searching and relevance (¶0002)

Regarding claim 19, Zaragoza fails to explicitly teach ‘when the respective catalog product is not identified in the online catalog, refining an identification of the one or more respective recipe products by using an n-gram learning model by: creating one or more n-grams from the query string; and searching the online catalog using each respective n-gram as a search query to identify a respective catalog product in the online catalog’
Hu teaches ‘when the respective catalog product is not identified in the online catalog, refining an identification of the one or more respective recipe products by using an n-gram learning model by: creating one or more n-grams from the query string; and searching the online catalog using each respective n-gram as a search query to identify a respective catalog product in the online catalog’ (¶0022-28)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hu’s would have allowed Zaragoza’s to improve searching and relevance (¶0002)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/VAN H OBERLY/Primary Examiner, Art Unit 2166